Exhibit 10.13

MERS MIN: 8000101-0000003358-8

PROMISSORY NOTE

$24,000,000.00

August 28, 2006
New York, New York

 

FOR VALUE RECEIVED, BALA POINTE OWNER LP, a Delaware limited partnership, as
maker, having its principal place of business at 111 Presidential Blvd., Bala
Cynwyd, Pennsylvania 19004 (“Borrower”), hereby unconditionally promises to pay
to the order of BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation,
as payee, having an address at 383 Madison Avenue, New York, New York 10179
(“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of TWENTY FOUR MILLION AND 00/100
DOLLARS ($24,000,000.00), in lawful money of the United States of America with
interest thereon to be computed from the date of this Note at the Applicable
Interest Rate (as hereinafter defined):


ARTICLE 1:CERTAIN DEFINED TERMS

As used herein, the following terms shall have the meanings set forth below:

(1)           “Applicable Interest Rate” means during the Initial Term, the
Initial Rate, and during the Extended Term, the Extended Rate.

(2)           “Extended Rate” means two hundred (200) basis points in excess of
the greater of (i) the Initial Rate, and (ii) the Ten (10) Year Treasury Yield,
but in no event shall the Extended Rate exceed five hundred (500) basis points
in excess of the Initial Rate.

(3)           “Extended Term” means the period from and including the Optional
Prepayment Date through and including the Maturity Date.

(4)           “Ten (10) Year Treasury Yield” means the yield, calculated by
linear interpolation (rounded to three decimal places), of the yields of United
States Treasury Constant Maturities with the terms (one longer and one shorter)
most nearly approximating those of U.S. Obligations having maturities as close
as possible to the tenth (10th) anniversary of the Optional Prepayment Date, as
determined by Lender on the basis of Federal Reserve Statistical Release
H.15-Selected Interest Rates under the heading U.S. Governmental
Security/Treasury Constant Maturities, or other recognized source of financial
market information selected by the Lender on the last Business Day of the week
immediately prior to the Optional Prepayment Date.

(5)           “Initial Rate” means 5.891% per annum.

(6)           “Initial Rate Interest” means, with respect to any Monthly Payment
Date (including any Monthly Payment Date during the Extended Term), interest
which has accrued on the principal sum of this Note during the preceding
calendar month at the Initial Rate.

1


--------------------------------------------------------------------------------




(7)           “Initial Term” means the period from and after the date hereof
through (but not including) the Optional Prepayment Date.

(8)           “Loan” means the loan evidenced by this Note.

(9)           “Loan Documents” means this Note, the Security Instrument, and any
other documents or instruments which now or shall hereafter wholly or partially
secure or guarantee payment of this Note or which have otherwise been executed
by Borrower and/or any other person in connection with the Loan.

(10)         “Maturity Date” means August 31, 2036.

(11)         “Monthly Payment” means a payment of the interest accrued on the
outstanding principal balance at the Initial Interest Rate for the immediately
preceding calendar month.

(12)         “Monthly Payment Date” means the first day of each calendar month
prior to the Maturity Date commencing on (i) the first day of the next
succeeding calendar month after the date hereof if this Note is dated as of the
first day of a month; or (ii) the first day of the second succeeding calendar
month after the date hereof if this Note is dated as of a date other than the
first day of a month.

(13)         “Optional Prepayment Date” means August 31, 2016.

(14)         Intentionally omitted.

(15)         “Security Instrument” means the Open End Mortgage and Security
Agreement dated the date hereof given by Borrower to Lender as security for the
Debt (hereafter defined) and other obligations covering the fee estate of
Borrower in certain premises located in Bala Cynwyd, Pennsylvania and other
property, as more particularly described therein (collectively, the “Property”).


(16)         “U.S. OBLIGATIONS” MEANS OBLIGATIONS OR SECURITIES NOT SUBJECT TO
PREPAYMENT, CALL OR EARLY REDEMPTION WHICH ARE DIRECT OBLIGATIONS OF, OR
OBLIGATIONS FULLY GUARANTEED AS TO TIMELY PAYMENT BY, THE UNITED STATES OF
AMERICA OR ANY AGENCY OR INSTRUMENTALITY THEREOF, THE OBLIGATIONS OF WHICH ARE
BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA.


ARTICLE 2:PAYMENT TERMS


(A)           UNLESS THIS NOTE IS DATED THE FIRST DAY OF THE MONTH, A PAYMENT ON
THE DATE HEREOF ON ACCOUNT OF ALL INTEREST THAT WILL ACCRUE ON THE PRINCIPAL
AMOUNT OF THIS NOTE FROM AND AFTER THE DATE HEREOF THROUGH AND INCLUDING THE
LAST DAY OF THE PRESENT MONTH (THE “MONTH-END DATE”);

(b)           On each Monthly Payment Date, Borrower shall pay the Monthly
Payment with each Monthly Payment to be applied to the payment of the Initial
Rate Interest;

(c)           On each Monthly Payment Date following the Optional Prepayment
Date, in addition to the Monthly Payment, Borrower shall pay to Lender any
Excess Cash (as defined in the Cash Management Agreement) for the calendar month
preceding such Monthly Payment

2


--------------------------------------------------------------------------------




Date.  Each such payment of Excess Cash shall be applied (i) first, to the
outstanding principal balance of this Note until the principal amount of this
Note has been paid in full, and (ii) next, to the payment of the difference, if
any, between (y) the sum of (i) interest accrued and unpaid on the principal
amount of this Note at the Extended Rate and (ii) interest on such accrued and
unpaid interest at the Extended Rate, and (z) the Initial Rate Interest paid on
such Monthly Payment Date;

(d)           the balance of the principal sum and all interest thereon shall be
due and payable on the Maturity Date.

Interest on the principal sum of this Note shall be calculated by multiplying
the actual number of days elapsed in the period for which interest is being
calculated by a daily rate based on a 360-day year.


ARTICLE 3:DEFAULT AND ACCELERATION


(A)           THE WHOLE OF THE PRINCIPAL SUM OF THIS NOTE, (B) INTEREST, DEFAULT
INTEREST, LATE CHARGES AND OTHER SUMS, AS PROVIDED IN THIS NOTE, THE SECURITY
INSTRUMENT OR THE OTHER SECURITY DOCUMENTS (HEREINAFTER DEFINED), (C) ALL OTHER
MONIES AGREED OR PROVIDED TO BE PAID BY BORROWER IN THIS NOTE, THE SECURITY
INSTRUMENT OR THE OTHER SECURITY DOCUMENTS, (D) ALL SUMS ADVANCED PURSUANT TO
THE SECURITY INSTRUMENT TO PROTECT AND PRESERVE THE PROPERTY (DEFINED BELOW) AND
THE LIEN AND THE SECURITY INTEREST CREATED THEREBY, AND (E) ALL SUMS ADVANCED
AND COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE DEBT (DEFINED
BELOW) OR ANY PART THEREOF, ANY RENEWAL, EXTENSION, OR CHANGE OF OR SUBSTITUTION
FOR THE DEBT OR ANY PART THEREOF, OR THE ACQUISITION OR PERFECTION OF THE
SECURITY THEREFOR, WHETHER MADE OR INCURRED AT THE REQUEST OF BORROWER OR LENDER
(ALL THE SUMS REFERRED TO IN (A) THROUGH (E) ABOVE SHALL COLLECTIVELY BE
REFERRED TO AS THE “DEBT”) SHALL WITHOUT NOTICE BECOME IMMEDIATELY DUE AND
PAYABLE AT THE OPTION OF LENDER IF ANY PAYMENT REQUIRED IN THIS NOTE IS NOT PAID
WITHIN FIVE (5) DAYS OF THE DATE THE SAME IS DUE OR ON THE MATURITY DATE OR ON
THE HAPPENING OF ANY OTHER DEFAULT, AFTER THE EXPIRATION OF ANY APPLICABLE
NOTICE AND GRACE PERIODS, HEREIN OR UNDER THE TERMS OF THE SECURITY INSTRUMENT
OR ANY OF THE OTHER SECURITY DOCUMENTS (COLLECTIVELY, AN “EVENT OF DEFAULT”).


ARTICLE 4:DEFAULT INTEREST

Borrower does hereby agree that upon the occurrence of an Event of Default,
Lender shall be entitled to receive and Borrower shall pay interest on the
entire unpaid principal sum at a rate equal to the lesser of (a) five percent
(5%) plus the Applicable Interest Rate and (b) the maximum interest rate which
Borrower may by law pay (the “Default Rate”).  The Default Rate shall be
computed from the occurrence of the Event of Default until the earlier of the
date upon which the Event of Default is cured or the date upon which the Debt is
paid in full.  Interest calculated at the Default Rate shall be added to the
Debt, and shall be deemed secured by the Security Instrument.  This clause,
however, shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default.

3


--------------------------------------------------------------------------------





ARTICLE 5:PREPAYMENT

Borrower may, provided it has given Lender prior written notice in accordance
with the terms of this Note, prepay the unpaid principal balance of this Note in
whole, but not in part, by paying, together with the amount to be prepaid, (a)
interest accrued and unpaid on the portion of the principal balance of this Note
being prepaid to and including the date of prepayment, (b) unless prepayment is
tendered on the first day of a calendar month, an amount equal to the interest
that would have accrued on the amount being prepaid after the date of prepayment
through and including the last day of the calendar month in which the prepayment
occurs had the prepayment not been made (which amount shall constitute
additional consideration for the prepayment), (c) all other sums then due under
this Note, the Security Instrument and the Other Security Documents, and, if the
date on which prepayment is made is before the Monthly Payment Date that is
three (3) calendar months before the Optional Prepayment Date, (d) a prepayment
consideration (the “Prepayment Consideration”) equal to the greater of (i) the
Target Yield Maintenance Amount (as defined below), and (ii) the excess, if any,
of (A) the sum of the present values of all then-scheduled payments of principal
and interest under this Note including, but not limited to, principal and
interest on the Optional Prepayment Date (with each such payment discounted to
its present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the Prepayment Rate (hereinafter defined)), over (B)
the principal amount of this Note being prepaid.

The term “Prepayment Rate” means the bond equivalent yield (in the secondary
market) on the United States Treasury Security that as of the Prepayment Rate
Determination Date (hereinafter defined) has a remaining term to maturity
closest to, but not exceeding, the remaining term to the Optional Prepayment
Date, as most recently published in the “Treasury Bonds, Notes and Bills”
section in The Wall Street Journal as of the date of the related tender of
payment.  If more than one issue of United States Treasury Securities has the
remaining term to the Optional Prepayment Date referred to above, the
“Prepayment Rate” shall be the yield on the United States Treasury Security most
recently issued as of such date.  The term “Prepayment Rate Determination Date”
shall mean the date which is five (5) Business Days prior to the prepayment
date.  The rate so published shall control absent manifest error.  As used
herein, “Business Day” shall mean any day other than Saturday, Sunday or any
other day on which banks are required or authorized to close in New York, New
York.  The term “Target Yield Maintenance Amount” shall mean, prior to the date
that is two (2) years subsequent to the date of securitization of the Loan, two
percent (2%) of the principal balance of the Note being prepaid, on and/or after
such date, one percent (1%) of the principal balance of the Note being prepaid.

Lender shall notify Borrower of the amount and the basis of determination of the
required Prepayment Consideration.  If the publication of the Prepayment Rate in
The Wall Street Journal is discontinued, Lender shall determine the Prepayment
Rate on the basis of “Statistical Release H.15 (519), Selected Interest Rates,”
or any successor publication, published by the Board of Governors of the Federal
Reserve System, or on the basis of such other publication or statistical guide
as Lender may reasonably select.

Borrower’s right to prepay any portion of the principal balance of this Note
shall be subject to (i) Borrower’s submission of a notice to Lender setting
forth the amount to be prepaid and the projected date of prepayment, which date
shall be no less than thirty (30) or more than sixty (60) days from the date of
such notice, and (ii) Borrower’s actual payment to Lender of the amount to be
prepaid as set forth in such notice on the projected date set forth in such
notice or

4


--------------------------------------------------------------------------------




any day following such projected date occurring in the same calendar month as
such projected date.  Lender agrees that Borrower may revoke its prepayment
notice, provided Borrower pays to Lender all of Lender’s (and any servicer’s
acting on Lender’s behalf) reasonable out of pocket costs and expenses incurred
in connection with the processing of such prepayment notice.

Following an Event of Default and acceleration of this Note, if Borrower or
anyone on Borrower’s behalf makes a tender of payment of the amount necessary to
satisfy the indebtedness evidenced by this Note and secured by the Security
Instrument at any time prior to foreclosure sale (including, but not limited to,
sale under power of sale under the Security Instrument), or during any
redemption period after foreclosure, (i) the tender of payment shall constitute
an evasion of Borrower’s obligation to pay any Prepayment Consideration, if any,
due under this Note and such payment shall, therefore, to the maximum extent
permitted by law, include a premium equal to the Prepayment Consideration that
would have been payable on the date of such tender had this Note not been so
accelerated, or (ii) if at the time of such tender a prepayment of the principal
amount of this Note would have been prohibited under this Note had the principal
amount of this Note not been so accelerated, the tender of payment shall
constitute an evasion of such prepayment prohibition and shall, therefore, to
the maximum extent permitted by law, include an amount equal to the greater of
(i) three percent (3%) of the then principal amount of this Note and (ii) an
amount equal to the excess of (A) the sum of the present values of a series of
payments payable at the times and in the amounts equal to the payments of
principal and interest (including, but not limited to the principal and interest
payable on the Optional Prepayment Date) which would have been scheduled to be
payable after the date of such tender under this Note had this Note not been
accelerated, with each such payment discounted to its present value at the date
of such tender at the rate which when compounded monthly is equivalent to the
Prepayment Rate, over (B) the then principal amount of this Note.

Notwithstanding anything to the contrary herein, provided no Event of Default
exists under this Note, the Security Instrument or the Other Security Documents,
in the event of any prepayment of the Debt pursuant to the terms of Sections 4.4
of the Security Instrument, no Prepayment Consideration or premium shall be due
in connection therewith, but Borrower shall be responsible for all other amounts
due under this Note, the Security Instrument and the Other Security Documents.


ARTICLE 6:SECURITY

This Note is secured by the Security Instrument and the Other Security
Documents.  The term “Security Instrument” as used in this Note shall mean the
Open End Mortgage and Security Agreement, between Lender and Borrower covering
the fee simple estate of Borrower in the Property and intended to be duly
recorded in said County.  The term “Other Security Documents” as used in this
Note shall mean all and any of the documents other than this Note or the
Security Instrument now or hereafter executed by Borrower and/or others and by
or in favor of Lender, which wholly or partially secure or guarantee payment of
this Note.

All of the terms, covenants and conditions contained in the Security Instrument
and the Other Security Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  All
capitalized terms not defined herein shall

5


--------------------------------------------------------------------------------




have the meanings ascribed to them in the Security Instrument and the Other
Security Documents.


ARTICLE 7:SAVINGS CLAUSE

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder.  All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.


ARTICLE 8:LATE CHARGE

If any sum payable under this Note is not paid prior to the fifth (5th) day
after the date on which it is due, Borrower shall pay to Lender upon demand an
amount equal to the lesser of five percent (5%) of the unpaid sum or the maximum
amount permitted by applicable law to defray the expenses incurred by Lender in
handling and processing the delinquent payment and to compensate Lender for the
loss of the use of the delinquent payment and the amount shall be secured by the
Security Instrument and the Other Security Documents.


ARTICLE 9:NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


ARTICLE 10:JOINT AND SEVERAL LIABILITY

If Borrower consists of more than one person or party, the obligations and
liabilities of each person or party shall be joint and several.


ARTICLE 11:WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, protest and notice of protest and non-payment and all other notices
of any kind.  No release of any security for the Debt or extension of time for
payment of this Note or any installment hereof, and no alteration, amendment or
waiver of any provision of this Note, the Security Instrument or

6


--------------------------------------------------------------------------------




the Other Security Documents made by agreement between Lender or any other
person or party shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other person or entity
who may become liable for the payment of all or any part of the Debt, under this
Note, the Security Instrument or the Other Security Documents.  No notice to or
demand on Borrower shall be deemed to be a waiver of the obligation of Borrower
or of the right of Lender to take further action without further notice or
demand as provided for in this Note, the Security Instrument or the Other
Security Documents.  If Borrower is a partnership, the agreements herein
contained shall remain in force and applicable, notwithstanding any changes in
the individuals comprising the partnership.  If Borrower is a corporation, the
agreements contained herein shall remain in full force and applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation.  If Borrower is a limited liability
company, the agreements contained herein shall remain in full force and
applicable notwithstanding any changes in the members comprising, or the
managers, officers or agents relating to, the limited liability company.  The
term “Borrower”, as used herein, shall include any alternate or successor
partnership, corporation, limited liability company or other entity or person to
the Borrower named herein, but any predecessor partnership (and their partners),
corporation, limited liability company, other entity or person shall not thereby
be released from any liability.  Nothing in this Article 11 shall be construed
as a consent to, or a waiver of, any prohibition or restriction on transfers of
interests in such partnership, corporation or limited liability company which
may be set forth in the Security Instrument or any Other Security Document.


ARTICLE 12:TRANSFER

Lender may, at any time, sell, transfer or assign this Note, the Security
Instrument and the Other Security Documents, and any or all servicing rights
with respect thereto, or grant participations therein or issue mortgage
passthrough certificates or other securities evidencing a beneficial interest in
a rated or unrated public offering or private placement (the “Securities”). 
Lender may forward to each purchaser, transferee, assignee, servicer,
participant, investor in such Securities or any Rating Agency rating such
Securities (collectively, the “Investor”) and each prospective Investor, all
documents and information which Lender now has or may hereafter acquire relating
to the Debt and to Borrower, any guarantor and the Property, whether furnished
by Borrower, any guarantor or otherwise, as Lender determines necessary or
desirable.  Borrower and any guarantor agree, at no material cost to Borrower,
to cooperate with Lender in connection with any transfer made or any Securities
created pursuant to the Security Instrument, including, without limitation, the
delivery of an estoppel certificate in accordance therewith, and such other
documents as may be reasonably requested by Lender.  In connection therewith,
Borrower shall not be requested to attend any meetings.  Borrower shall also
furnish and Borrower and any guarantor consent to Lender furnishing to such
Investors or such prospective Investors any and all information concerning the
Property, the Leases, the financial condition of Borrower and any guarantor as
may be requested by Lender, any Investor or any prospective Investor in
connection with any sale, transfer or participation interest.  Lender may retain
or assign responsibility for servicing the Loan, including this Note, the
Security Instrument and the Other Security Documents, or may delegate some or
all of such responsibility and/or obligations to a servicer including, but not
limited to, any subservicer or master servicer.  Lender may make such assignment
or delegation on behalf of the Investors if this Note is sold or the Security

7


--------------------------------------------------------------------------------




Instrument the Other Security Documents are assigned.  All references to Lender
herein shall refer to and include any such servicer to the extent applicable.


ARTICLE 13:WAIVER OF TRIAL BY JURY

BORROWER AND LENDER EACH HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN
EVIDENCED BY THIS NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THIS NOTE,
THIS NOTE, THE SECURITY INSTRUMENT OR THE OTHER SECURITY DOCUMENTS OR ANY ACTS
OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
CONNECTION THEREWITH.


ARTICLE 14:EXCULPATION

Except as otherwise provided herein, in the Security Instrument or in the Other
Security Documents, Lender shall not enforce the liability and obligation of
Borrower, to perform and observe the obligations contained in this Note, the
Security Instrument or the Other Security Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower or any partner or
member of Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon this Note, the Security Instrument, the Other
Security Documents, and the interests in the Property; and any other collateral
given to Lender pursuant to the Security Instrument and the Other Security
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
or any general partner or member of Borrower only to the extent of Borrower’s
interest in the Property and in any other collateral given to Lender, and
Lender, by accepting this Note, the Security Instrument and the Other Security
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower or any general partner or member of Borrower, in any
such action or proceeding, under or by reason of or in connection with this
Note, the Security Instrument or the Other Security Documents.  The provisions
of this paragraph shall not, however, (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by the Security Instrument or
the Other Security Documents; (ii) impair the right of Lender to name Borrower
as a party defendant in any action or suit for foreclosure and sale under the
Security Instrument; (iii) affect the validity or enforceability of any guaranty
made in connection with this Note, the Security Instrument or the Other Security
Documents; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of any assignment; or (vi) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower or any general partner of Borrower, by money judgment or otherwise, to
the extent of any loss, damage, cost, expense, liability, claim or other
obligation incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following;


(1)           FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER IN CONNECTION
WITH THIS NOTE, THE SECURITY INSTRUMENT OR THE OTHER SECURITY DOCUMENTS;

8


--------------------------------------------------------------------------------





(2)           THE WILLFUL MISCONDUCT OF BORROWER;


(3)           MATERIAL PHYSICAL WASTE OF THE PROPERTY;


(4)           THE BREACH OF PROVISIONS IN THIS NOTE, THE SECURITY INSTRUMENT OR
THE OTHER SECURITY DOCUMENTS CONCERNING ENVIRONMENTAL LAWS AND HAZARDOUS
SUBSTANCES AND ANY INDEMNIFICATION OF LENDER WITH RESPECT THERETO IN ANY
DOCUMENT;


(5)           THE REMOVAL OR DISPOSAL OF ANY PORTION OF THE PROPERTY AFTER
DEFAULT UNDER THIS NOTE, THE SECURITY INSTRUMENT OR THE OTHER SECURITY
DOCUMENTS;


(6)           THE MISAPPROPRIATION OR CONVERSION BY BORROWER OF (I) ANY
INSURANCE PROCEEDS PAID BY REASON OF ANY LOSS, DAMAGE OR DESTRUCTION TO THE
PROPERTY, (II) ANY AWARDS OR OTHER AMOUNTS RECEIVED IN CONNECTION WITH THE
CONDEMNATION OF ALL OR A PORTION OF THE PROPERTY, OR (III) ANY RENTS FOLLOWING
DEFAULT UNDER THIS NOTE, THE SECURITY INSTRUMENT OR THE OTHER SECURITY
DOCUMENTS;


(7)           FAILURE TO PAY TAXES (PROVIDED THAT THE LIABILITY OF BORROWER
SHALL BE ONLY FOR AMOUNTS IN EXCESS OF THE AMOUNT HELD BY LENDER IN ESCROW FOR
THE PAYMENT OF TAXES), ASSESSMENTS, CHARGES FOR LABOR OR MATERIALS OR OTHER
CHARGES THAT CAN CREATE LIENS ON ANY PORTION OF THE PROPERTY; AND


(8)           ANY SECURITY DEPOSITS COLLECTED WITH RESPECT TO THE PROPERTY WHICH
ARE NOT DELIVERED TO LENDER UPON A FORECLOSURE OF THE PROPERTY OR ACTION IN LIEU
THEREOF, EXCEPT TO THE EXTENT ANY SUCH SECURITY DEPOSITS WERE APPLIED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF ANY OF THE LEASES PRIOR TO THE
OCCURRENCE OF THE EVENT OF DEFAULT THAT GAVE RISE TO SUCH FORECLOSURE OR ACTION
IN LIEU THEREOF.

Notwithstanding anything to the contrary in this Note, the Security Instrument
or the Other Security Documents (i) the Debt shall be fully recourse to
Borrower; and (ii) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the U.S. Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt owing to
Lender in accordance with this Note, the Security Instrument or the Other
Security Documents, in the event that:  (A) the first full Monthly Payment is
not paid when due; (B) Borrower fails to permit on-site inspections of the
Property, fails to provide financial information, or fails to comply with the
terms of Section 4.3 of the Security Instrument; (C) Borrower fails to obtain
Lender’s prior written consent to any subordinate financing or other voluntary
lien encumbering the Property; (D) Borrower fails to obtain Lender’s prior
written consent to any assignment, transfer, or conveyance of the Property or
any interest therein as required by the Security Instrument.


ARTICLE 15:AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute and deliver
this Note, the Security Instrument and the Other Security Documents and that
this Note, the Security Instrument and the Other Security Documents constitute
valid and binding obligations of Borrower.

9


--------------------------------------------------------------------------------





ARTICLE 16:APPLICABLE LAW

This Note shall be deemed to be a contract entered into pursuant to the laws of
the Commonwealth of Pennsylvania and shall in all respects be governed,
construed, applied and enforced in accordance with the laws of the Commonwealth
of Pennsylvania.


ARTICLE 17:INTENTIONALLY OMITTED

 


ARTICLE 18:COUNSEL FEES

In the event that it should become necessary to employ counsel to collect the
Debt or to protect or foreclose the security therefor, Borrower also agrees to
pay all reasonable fees and expenses of Lender, including, without limitation,
reasonable attorney’s fees for the services of such counsel whether or not suit
be brought.


ARTICLE 19:NOTICES

All notices or other written communications to Borrower or Lender hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person with receipt acknowledged by the recipient thereof, (ii) one (1) Business
Day (defined below) after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed to Borrower or Lender at their
addresses set forth in the Security Instrument or addressed as such party may
from time to time designate by written notice to the other parties.  Either
party by notice to the other may designate additional or different addresses for
subsequent notices or communications.


ARTICLE 20:MISCELLANEOUS


(1)           WHEREVER PURSUANT TO THIS NOTE (I) LENDER EXERCISES ANY RIGHT
GIVEN TO IT TO APPROVE OR DISAPPROVE, (II) ANY ARRANGEMENT OR TERM IS TO BE
SATISFACTORY TO LENDER, OR (III) ANY OTHER DECISION OR DETERMINATION IS TO BE
MADE BY LENDER, THE DECISION OF LENDER TO APPROVE OR DISAPPROVE, ALL DECISIONS
THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY AND ALL OTHER
DECISIONS AND DETERMINATIONS MADE BY LENDER, SHALL BE IN THE SOLE AND ABSOLUTE
DISCRETION OF LENDER AND SHALL BE FINAL AND CONCLUSIVE, EXCEPT AS MAY BE
OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED HEREIN.


(2)           WHEREVER PURSUANT TO THIS NOTE IT IS PROVIDED THAT BORROWER PAY
ANY COSTS AND EXPENSES, SUCH COSTS AND EXPENSES SHALL INCLUDE, BUT NOT BE
LIMITED TO, REASONABLE LEGAL FEES AND DISBURSEMENTS OF LENDER.


(3)           WHENEVER USED, THE SINGULAR NUMBER SHALL INCLUDE THE PLURAL, THE
PLURAL NUMBER SHALL INCLUDE THE SINGULAR, AND THE WORDS “LENDER” AND “BORROWER”
SHALL INCLUDE THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND
ADMINISTRATORS.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

BORROWER

 

 

 

BALA POINTE OWNER LP, a Delaware limited
partnership

 

 

 

By:

BALA POINTE GP, LLC, a Delaware limited
liability company, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

(to be attached)

12


--------------------------------------------------------------------------------